DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polyamideimide resin, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
Applicant’s election without traverse of method of making of  polyamideimide resin (claims 4-12) in the reply filed on 12/04/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 201540299513) in  view of Hirata et al (JPH 08143663), cited in IDS.

Kelly teaches a method of synthesis of polyamideimide (PAI) by reaction of 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) in N-formyl morpholine (NFM) (meeting the corresponding  limitations of claims 4, 5 and 8, see 0040),  obtaining a resin having isocyanate and carboxyl groups.



Kelly does not teach a step of blocking the carboxyl groups with vinyl ether group containing compound.

Hirata teaches a preparation of heat-resistant resin composition is obtained by blending 
(A) a polyamide-imide resin, prepared by thermally reacting 4,4'-diphenylmethane diisocyanate with trimellitic anhydride, adding n-butyl vinyl ether (meeting the limitations of claims 7 and 12) to the resultant polyamide-imide resin and blocking the carboxyl groups in the polyamide-imide resin with vinyl ethers with 
(B) a compound having >=2 reactive functional groups chemically bindable to the carboxyl groups in the component (A) such as epoxy, amino, hydroxy or isocyanate group and 
(C) a heat latent catalyst such as a protonic acid salt, a phosphoric or a sulfonic ester (see Abstract).

Regarding claim 10, Hirata teaches curing the film at 180C (see Example 2).

Hirata teaches that the PAI film based on the composition above having excellent adhesiveness, low temperature curability and storage stability.

Therefore, it would have been obvious to a person of ordinary skills in the art to use Hirata’s blocking procedure in order to obtain a PAI film with excellent adhesiveness, low temperature curability and storage stability.
 
4. 	Claims 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Kelly et al. 

(A) a polyamide-imide resin, prepared by thermally reacting 4,4'-diphenylmethane diisocyanate with trimellitic anhydride, adding n-butyl vinyl ether (meeting the limitations of claims 7 and 12) to the resultant polyamide-imide resin and blocking the carboxyl groups in the polyamide-imide resin with vinyl ethers with 
(B) a compound having >=2 reactive functional groups chemically bindable to the carboxyl groups in the component (A) such as epoxy, amino, hydroxy or isocyanate group and 
(C) a heat latent catalyst such as a protonic acid salt, a phosphoric or a sulfonic ester.

Regarding claim 10, Hirata teaches curing the film at 180C (see Example 2).

Hirata teaches that the PAI film based on the composition above having excellent adhesiveness, low temperature curability and storage stability.

Hirata does not teach N-formyl containing solvent.

Kelly teaches a method of synthesis of polyamideimide (PAI) by reaction of 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) in N-formyl morpholine (NFM) (meeting the corresponding  limitations of claims 4, 5 and 8, see 0040) obtaining a resin having isocyanate and carboxyl groups.

Regarding claim 9, Kelly teaches a film obtained from the PAI above (see 0048).
Kelly teaches that the solvent system used  (i.e. NFM) possesses  lower toxicity, advantageous processing temperature, higher achievable molecular weight of the PAI resin, lighter color, and lower viscosity (see  0009).

Therefore, it would have been obvious to a person of ordinary skills in the art to use N-formyl morpholine (NFM) as a solvent in PAI synthesis, since it provides a lower toxicity, advantageous processing temperature, higher achievable molecular weight of the PAI resin, lighter color, and lower viscosity.

5. 	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Kelly et al. as applied to claim4-5, 7-10 and 12  above, and further in view of Gertzmann et al (US 20080146764).

Hirata and Kelly fail to teach a ketoxime of Formula (1).

Gertzmann teaches a synthesis of polyamideimide from 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) blocked with butanone oxime (see Abstract and Example 1).

Gertzmann teaches that the PAI coating high resistance and high flexibility when the NCO groups of the polymer chains are partly blocked at the preparation stage (see 0009).

Therefore, it would have been obvious to a person of ordinary skills in the art to block NCO groups of the PAI polymer chains with butanone oxime in order to obtain a coating high resistance and high flexibility.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765